Citation Nr: 0704434	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-25 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the November 13, 1997, rating decision, wherein the RO 
determined the veteran failed to submit a "well-grounded" 
claim of entitlement to service connection for a back 
condition.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from January 1994 to 
January 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Augusta, Maine, which determined that there was no CUE in 
a November 1997 RO decision that found the veteran had not 
submitted a well-grounded claim for service connection for a 
back condition.

As will be discussed in the body of this decision, the Board 
has found that the November 1997 rating decision was clearly 
and unmistakably erroneous, and that the veteran had in fact 
submitted a "well-grounded" claim for entitlement to 
service connection for a back condition.  Thus, the original 
claim of entitlement to service connection filed in April 
1997 is still pending and is REMANDED to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, so that 
it can be addressed on the merits.  VA will notify the 
veteran if further action is required.

[In rating decisions dated in January 2005 and January 2006, 
the RO determined that the veteran had not submitted new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for a back condition.  
Given the Board's decision herein (that the November 13, 
1997, rating decision was clearly and unmistakably 
erroneous), the issue of whether new and material evidence 
has been received to reopen the veteran's claim is moot.]


FINDING OF FACT

The November 13, 1997, rating decision contains errors of law 
and fact, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the claim of entitlement to service 
connection for a back condition was well-grounded.


CONCLUSION OF LAW

The November 13, 1997, rating decision finding that the 
veteran's claim for entitlement to service connection for a 
back condition was not well grounded involved clear and 
unmistakable error and is reversed; the claim for service 
connection for such disability was well-grounded.  38 
U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105 
(2006); 38 C.F.R. §§ 3.159 (1997). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) eliminated the requirement of a 
well-grounded claim and redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

Considering the nature of this case, which involves a 
determination of whether CUE was present in a prior final 
rating decision, the Board holds that the provisions of the 
VCAA are inapplicable to the instant case.  The Board 
believes this conclusion to be consistent with the holding of 
the United States Court of Appeals for Veterans Claims 
(Court) in Livesay v. Principi, 15 Vet. App. 165 (2001) 
(holding that a litigant alleging CUE is not pursuing a claim 
for benefits pursuant to part II or III, but rather is 
collaterally attacking a final decision, pursuant to section 
5109A of part IV or section 7111 of part V of title 38).  
Therefore, the Board will proceed with consideration of the 
veteran's appeal.

The Board notes additional evidence was received after the 
June 2004 statement of the case (SOC) was issued.  This 
evidence includes private medical records from Dr. JJD, St. 
Mary's Medical Center, Dr. SRK, and Dr. SP.  A supplemental 
statement of the case (SSOC) was not issued.  As the Board 
has found that there was CUE in the November 1997 rating 
decision, a remand for preparation of an SSOC is not 
necessary.  Additional development by the Veterans Benefits 
Administration, Appeals Management Center (VBA AMC) would 
only serve to further delay resolution of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The veteran contends the November 13, 1997, rating decision, 
which denied the claim for entitlement to service connection 
for a back condition as being "not well-grounded", was 
clearly and unmistakably erroneous.  Specifically, he asserts 
all the necessary elements of a well-grounded service 
connection claim were shown by the evidence of record at the 
time of the November 1997 decision.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; the May 1997 report of VA 
examination; and private medical records from Dr. JJD, the 
St. Mary's Medical Center, Dr. SP, and Dr. SRK.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision by the Secretary under this chapter is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. § 5109(a).

The Board notes that under 38 C.F.R. § 3.104(a) and 3.105(a), 
taken together, a rating action is final and binding in the 
absence of CUE.  A decision, which constitutes a reversal of 
a prior decision on the grounds of CUE, has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of CUE. See 38 C.F.R. § 3.105(a).  The question of whether 
CUE is present in a prior determination is analyzed under a 
three-pronged test.  First, it must be determined whether 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or whether the statutory or regulatory provisions extant at 
that time were incorrectly applied.  Second, the error must 
be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  
Third, a determination that there was CUE must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

According to the Court, CUE is a very specific and rare kind 
of error.  "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable." Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (citing Russell at 313). 

The Court has defined clear and unmistakable error as 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  
However, the mere misinterpretation of facts does not 
constitute clear and unmistakable error.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991). 

The Court has also held that the failure to fulfill the duty 
to assist does not constitute clear and unmistakable error.  
See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  The essence of a claim of CUE 
is that it is a collateral attack on an otherwise final 
rating decision by a VA Regional Office.  Smith v. Brown, 35 
F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity which attaches to that final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger.  See Fugo at 44.  

Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed upon a claimant who seeks to establish prospective 
entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991); See also Berger v. Brown, 10 Vet. App. 
166, 169 (1997) (Recognizing a claimant's "extra-heavy 
burden" of persuasion before the CAVC in a claim of CUE).  

After careful consideration of all procurable and assembled 
data, the Board finds that the November 1997 rating decision 
was the product of CUE.  

In this regard, the veteran's DD-214 showed he served in the 
United States Navy from January 1994 to January 1997.  
Service medical records indicate the veteran requested over 
the counter Motrin for muscle aches and pain in September 
1996.  In an October 1996 Report of Medical History, the 
veteran stated that he had mild lumbar strain in September 
1996 with relief of his symptoms with the use of Motrin.  The 
corresponding separation examination was devoid of findings 
of a back condition.

The veteran filed his claim of entitlement to service 
connection for a back condition in April 1997.  On his 
application, the veteran clearly indicated that he sought 
treatment for his back from Dr. JJD from January 1997 to the 
present.  

Upon VA examination in May 1997, the veteran reported an 
injury to his back during service when he rolled a filled 55-
gallon drum from an 18-wheeler truck and felt a snap in the 
midline of the central portion of his back.  He also relayed 
an incident whereby he was wrestling with a fellow seaman who 
accidentally struck him in the back with a fist in the 
identical portion of his back.  The veteran informed the 
examiner that he treated with his private physician, Dr. JJD, 
approximately three weeks prior to the VA examination.  

After physical examination, the veteran was initially 
diagnosed with: 

"Lower thoracic, questioned upper lumbar 
spine complaint after both indirect and 
then direct trauma in 10-96, questioned 
etiology.  Questioned sprain/strain, 
questioned, fracture, questioned 
alignment problem, questioned discogenic 
etiology." 

After radiographic reports were reviewed, in hand written 
notes, the examiner diagnosed the veteran with partial 
sacralization of L5 with spina bifida occulta per x-ray.  The 
examiner also indicated the original diagnosis was "now 
without evidence due to apparent fracture or alignment 
problems.  Bone contusion injury, sprain/strain are possible 
causes.  Disc condition cannot be excluded."   

In a November 1997 decision, the RO denied the veteran's 
claim for service connection on the basis that the veteran 
had not submitted a well-grounded claim since the evidence 
received in connection with the claim failed to establish any 
relationship between a back condition and any disease or 
injury during military service.  Therefore, the RO determined 
the veteran had not submitted a "well- grounded" claim 
which could be resolved.  The veteran did not appeal the 
denial and as such, the November 1997 rating decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. 

As noted above, the veteran contends that the November 1997 
rating decision was erroneous for finding his claim for 
service connection claim for a back condition was "not well-
grounded".  Specifically, he asserts the May 1997 VA 
examination provided a plausible link between the veteran's 
then current low back condition and his military service.

The Board finds the veteran's claim has merit based on the 
laws in effect at the time the claim was filed in 1997.  
Prior to the enactment of the VCAA, the veteran had to meet 
the threshold burden of submitting evidence of a well-
grounded (i.e. plausible) claim for a back condition.  If 
not, the claim would fail and there was no duty to assist him 
in the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

The Court previously held that a veteran must submit 
evidence, not just allegations, in order for a claim to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  A well-grounded claim consisted of competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in- 
service disease or injury and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In the instant case, the RO failed to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  Oppenheimer, 1 Vet. App. at 372.  While the 
RO noted that x-rays taken during the May 1997 VA examination 
of the lumbosacral spine showed partial sacralization of L5 
with spina bifida occulta and prominent increased lumbar 
lordosis, they failed to mention all the opinions of the May 
1997 VA examiner.  Specifically missing was any mention of 
the VA examiner's opinion that a back strain/sprain may be a 
possible etiology for the veteran's diagnosed back.  Such a 
medical opinion in the record, coupled with a diagnosed 
disorder and with the documented discussion of low back 
strain in September 1996 service medical records, constitutes 
evidence of a well-grounded claim for service connection.   

As the record stood at the time of the November 1997 RO 
decision, there was (1) competent evidence of a current 
disability (partial sacralization of L5 with spina bifida 
occulta and prominent increased lumbar lordosis), (2) 
evidence of incurrence or aggravation of a disease or injury 
in service (lumbar strain in September 1996), and (3) medical 
evidence of a possible nexus between the in- service disease 
or injury and the current disability (VA examiner opinion 
that bone contusion injury, sprain/strain were possible 
causes).  See Caluza, supra.   Thus, the RO should have found 
there was evidence of a well-grounded claim.  The November 
1997 RO determination to deny the claim for service 
connection as not well grounded was based on CUE.  

In view of this finding, the Board concludes that the 
November 1997 rating decision was clearly and unmistakably 
erroneous in finding that the veteran had not submitted a 
well-grounded claim of entitlement to service connection for 
a back condition.  The veteran has met the relevant burden of 
establishing CUE, and, therefore, the November 13, 1997, 
rating decision finding that the veteran had not submitted a 
well-grounded claim is reversed and the appeal is granted.

Adjudication of the veteran's claim does not end with the 
determination that a well-grounded claim was submitted.  For 
the reasons detailed in the remand section, additional 
development is required for a full and fair adjudication of 
the underlying service connection claim.


ORDER

Clear and unmistakable error having been found, the November 
13, 1997, rating decision that determined the veteran had not 
submitted a "well-grounded" claim of entitlement to service 
connection for a back condition, is reversed, and the matter 
of entitlement to service connection for that disorder is 
remanded to the RO for adjudication of the pending claim on 
the merits. 


REMAND

Based on the findings above, the Board has found that the 
November 1997 rating decision was clearly and unmistakably 
erroneous wherein the RO determined the veteran had not 
submitted a "well-grounded" claim of entitlement to service 
connection for a back condition.  Thus, the original claim of 
entitlement filed in April 1997 is still pending and a remand 
is necessary for proper development and adjudication on the 
merits.  [Given the Board's decision, the issue of whether 
new and material evidence has been received to reopen the 
veteran's claim, previously adjudicated by the RO in January 
2005 and January 2006, is rendered moot.] 

A preliminary review of the record discloses that a VA 
examination is necessary.  Under the VCAA, an examination is 
necessary to make a decision on a claim, if the evidence of 
record contains the following: (1) competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability and (2) the evidence 
indicates the disability or symptoms may be associated with 
the claimant's active military, naval, or air service, but 
(3) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (d).  

Here, the record does not contain sufficient medical evidence 
to determine whether the veteran has a back problem related 
to service or to some other non-service etiology.  In this 
regard, service medical records show that in September 1996 
the veteran reported lumbar strain, symptoms resolved with 
Motrin.  Private medical records since associated with the 
claims folder indicate the veteran treated with Dr. JJD 
between December 1996 and April 1997 for injury to the mid 
thoracic spine in service.  Upon VA examination in May 1997, 
the veteran was diagnosed with partial sacralization of L5 
with spina bifida occulta and prominent increased lumbar 
lordosis.  Bone contusion, injury, sprain/strain were 
considered possible causes.  More recently, a Dr. SPK noted 
the veteran relayed a history of trauma to the lumbar spine 
in service.  Dr. SPK opined there was an etiologic connection 
between disc herniation of L5-S1 found upon magnetic 
resonance imaging (MRI) in September 2004 and the events 
described in service.  In September 2004, Dr. SPK stated the 
veteran pulled a muscle in his back approximately four to 
five months prior.  He further indicated the MRI was 
conducted on August 17, 2004, and the veteran was advised he 
had a protruding disc.  A review of the record discloses that 
the August 2004 MRI has not been associated with the claims 
folder.  Such records must be obtained on remand.  38 C.F.R. 
§ 3.159(c)(1).

Based on the conflicting medical evidence of record, the 
absence of necessary evidence, and the importance that each 
disability be viewed in relation to its history, a VA 
examination is necessary to determine whether the veteran's 
current back condition is related to his period of active 
duty service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.1.

Accordingly, the case is REMANDED for the following action:

1. The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159.  Particularly, 
the RO should review the information and 
the evidence presented with the claim and 
to provide the claimant with notice of 
what information and evidence not 
previously provided, if any, will assist 
in substantiating or is necessary to 
substantiate the elements of the claim as 
reasonably contemplated by the 
application.  This includes notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection for a back 
condition is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his 
back since his discharge from service.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
RO should obtain the August 17, 2004, MRI 
report.  At least one follow-up request 
for records must be made.  38 C.F.R. 
§ 3.159(c)(1).

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).

4.  Once the development above has been 
completed, the RO should arrange for a VA 
orthopedic examination of the veteran to 
determine the diagnosis and etiology of 
any back disorder currently shown.  The 
examiner must review the entire claims 
file in conjunction with the examination.  
All studies or tests deemed necessary 
should be conducted.  

Following review of the claims file and 
examination of the veteran, the examiner 
should provide the diagnosis for any back 
disorder found.  If a back disorder is 
present, the examiner should indicate 
whether it is at least as likely as not 
that such condition is related to his 
period of service (including the lumbar 
strain sustained in 1996).  The term, "as 
likely as not," does not mean "within the 
realm of medical possibility," but rather 
that the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find 
in favor of the examiner's conclusion as 
it is to find against it.  The examiner 
also should provide complete rationale 
for all conclusions reached.

5.  Since the Board has determined that a 
medical examination is necessary in the 
instant case, the veteran is hereby 
informed that 38 C.F.R. § 3.326(a) 
provides that individuals for whom an 
examination has been authorized and 
scheduled are required to report for such 
examination.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a 
veteran's failure to attend a scheduled 
medical examination.  That regulation 
provides that, when entitlement to a 
benefit cannot be established or 
confirmed without a current VA 
examination and a claimant, without 
"good cause," fails to report for such 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.

6.  Thereafter, after the completion of 
any indicated additional development, the 
RO should adjudicate the claim for 
service connection for a back condition.  
The veteran should be notified of the 
decision and given an opportunity to 
respond.  Only if the claim is denied and 
the veteran files a timely notice of 
disagreement and substantive appeal, then 
should the claim be returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


